Title: I. From the Committee of Cheshire, Massachusetts, [30 December 1801]
From: Committee of Cheshire, Massachusetts
To: Jefferson, Thomas


            
              Sir
              [30 Dec. 1801]
            
            Notwithstanding we live remote from the seat of our national government, & in an extreme part of our own state, yet we humbly claim the right of judging for ourselves.
            Our attachment to the National Constitution is indissoluble. We consider it as a discription of those powers which the people have delegated to their Magistrates, to be exercised for definite purposes; and not as a charter of favors granted by a Sovereign to his subjects.
            Among its beautiful features,—The right of free suffrage, to correct all abuses—The prohibition of religious tests, to prevent all hierarchy—and the means of amendment which it contains within itself, to remove defects as fast as they are discovered, appear the most prominent.
            Such being the sentiments which we entertain, our joy must have been exquisite on your appointment to the first office in the nation.
            The trust is great. The task is arduous. But we believe the Supreme Ruler of the Universe, who raises up men to achieve great events, has raised up a Jefferson at this critical day, to defend Republicanism, and to baffle the arts of Aristocracy.
            We wish to prove the love we bear to our President not by words alone, but in deed and in truth. With this Address we send you a Chees by the hands of Messrs. John Leland and Darius Brown, as a token of the esteem which we bear to our chief Magistrate, and of the sense we entertain of the singular blessings that have been derived from the numerous services you have rendered to mankind in general, and more especially to this favored nation over which you preside. It is not the last stone of the Bastile; nor is it an article of great pecuniary worth; but as a freewill-offering, we hope it will be favorably received.
            The Chees was produced by the personal labor of Freeborn Farmers, with the voluntary and cheerful aid of their wives and daughters, without the assistance of a single slave. It was originally intended for an elective President of a free people, and with a principal view of casting a mite into the even scale of Federal Democracy. We hope it will safely arrive at it’s destined place, and that it’s quality will prove to be such as may not disappoint the wishes of those who made it.
            To that infinite Being who governs the Universe we ardently pray, that your life and health may long be preserved—that your usefulness may be still continued—that your Administration may be no less pleasant to yourself than it is grateful to us and to the nation at large, and that the blessing of generations yet unborn may come upon you.
            In behalf of ourselves and our fellow citizens of Cheshire, we render you the tribute of profound respect.
            
              N.B. The chees above mentioned was made July 20. 1801, and on the 20th of August it weighed 1235℔.
            
          